Citation Nr: 1449892	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-43 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected thoracolumbar intervertebral disc syndrome (IVDS), currently at 20 percent.

2.  Entitlement to an initial increased rating for service-connected sensory deficit of the left lower extremity, currently at noncompensable.

3.  Entitlement to an initial increased rating for service-connected sensory deficit of the right lower extremity, currently at noncompensable.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C.S.
ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The previously established 20 percent rating for service-connected thoracolumbar IVDS was continued therein.  Service connection also was granted and initial noncompensable ratings were assigned for sensory deficit of each lower extremity therein.  These determinations were appealed by the Veteran.  

In May 2011, he and his wife C.S. testified at a hearing before the undersigned via videoconference.  The Board remanded for additional development in September 2011.  Review of the paper and electronic claims files reveals that adjudication now may proceed as no further development is necessary.


FINDINGS OF FACT

1.  The Veteran's service-connected thoracolumbar IVDS has not manifested to 30 degrees or less of forward flexion, favorable ankylosis, or incapacitating episodes of at least four weeks but less than six weeks during any 12 month period on appeal.

2.  The sensory deficit of the Veteran's left lower extremity has not manifested severe to complete paralysis.

3.  The sensory deficit of the Veteran's right lower extremity has not manifested severe to complete paralysis.  
CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for service-connected thoracolumbar IVDS is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243(2014).

2.  An initial compensable rating for sensory deficit of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.124, 4.124a, Diagnostic Codes 8529, 8629, 8729 (2014).

3.  An initial compensable rating for sensory deficit of the right lower extremity is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.400, 3.951, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.124, 4.124a, Diagnostic Codes 8529, 9629, 8729 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159. Notice must be given before initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Notice of how ratings and effective dates are assigned must be included. Dingess v. Nicholson, 19 Vet. App. 473 (2006). Generic rather than specific notice of substantiation of increased ratings is required. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Neither Veteran nor his representative has alleged prejudice regarding notice, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A March 2009 letter set forth the general criteria for establishing an increased rating, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  This was prior to initial adjudication via the April 2009 rating decision.  Though the criteria for establishing service connection were not set forth in the aforementioned letter, this benefit was granted on a secondary basis in the rating decision.  The purpose of notice was fulfilled, in other words.  Dingess, 19 Vet. App. at 473.  How ratings and effective dates are assigned finally was reiterated in an April 2011 letter.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A medical examination and/or obtain a medical opinion also must be provided when doing so is necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records (which largely are irrelevant) have been obtained by VA, while private treatment records have been submitted by the Veteran.  Pursuant to the Board's remand, additional private treatment records were sought.  An October 2011 letter specifically was sent to the Veteran in this regard.  He did not respond.  In April 2009 and October 2011, he underwent VA medical examinations.  The latter was in compliance with the remand and included review of the claims files.  It is unclear if the former included this review.  Even if it did not, however, the examiner otherwise was aware of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Both examiners also interviewed and assessed him.  The examinations, in sum, are adequate since the determination made herein is fully informed by them.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Significantly, neither the Veteran nor his representative has identified any necessary development that has not been completed.  The claims files also do not indicate any.  Of note is that VA medical examinations must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995).  Yet the passage of time alone does not make an examination outdated.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  No further assistance whether in this respect or any other and no further notice, in sum, is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  There also has been at least substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication thus may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased (Compensable) Ratings

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  A staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this determination, the probative value of all of the evidence must be assessed.  38 C.F.R. § 4.6.

Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Only the most relevant evidence need be discussed, even though all the evidence must be reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to an increased rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It also includes evidence dated even earlier that sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

1.  Thoracolumbar IVDS

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  It was explained in the April 2009 rating decision that both the Veteran's thoracic spine and his lumbar spine are encompassed in his service-connected thoracolumbar IVDS, which clearly is a musculoskeletal disability.  In particular, the following was noted given changes in the way service-connected back disabilities are assessed.  The Veteran previously had a 20 percent rating for thoracic dextroscoliosis and spondylosis under Diagnostic Code 5292 and a separate 10 percent rating for lumbar spine spondylosis under Diagnostic Code 5295-5292 of the aforementioned regulation.  After the changes, the 20 percent rating was for both of these portions of the spine under Diagnostic Code 5243.  Yet, the separate 10 percent rating cannot be severed or reduced.

As such, all of the Veteran's thoracic and lumbar spine symptoms (but not his cervical, or neck, spine symptoms) shall be taken into account under Diagnostic Code 5243 which concerns IVDS.  These symptoms also shall be taken into account under all other potentially applicable Diagnostic Codes.  This includes Diagnostic Codes 5235 through 5242, which concerns all disabilities other than IVDS, and Diagnostic Code 5003, which is referenced by Diagnostic Code 5242 for degenerative arthritis of the spine and concerns such arthritis in general.  Indeed, the Diagnostic Code used indeed depends on medical history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change is permissible if explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The only exception is a protected rating, one in effect for 20 or more years, which does not apply here.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  

Diagnostic Code 5003 reflects that degenerative arthritis is also known as hypertrophic arthritis or osteoarthritis.  It calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Diagnostic Codes 5235 through 5242 use the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  For the thoracolumbar spine, a 20 percent rating is merited for forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  A 40 percent rating is assigned when forward flexion is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine results in a 50 percent rating.  The maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine.  Normal range of motion is from 0 to 90 degrees forward flexion and from 0 to 30 degrees otherwise.  Note (2); 38 C.F.R. § 4.71a, Plate V.

Finally, a separate rating is to be assigned under the appropriate Diagnostic Code(s) for each associated objective neurologic abnormality.  Note (1).  This includes, but is not limited to, bowel impairment and/or bladder impairment.  Diagnostic Code 5243 calls for rating under either the General Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever is higher.  A 20 percent rating under the IVDS Formula requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A total duration of at least four weeks but less than six weeks results in a rating of 40 percent, while the maximum 60 percent rating is awarded when it is at least six weeks.  An incapacitating episode is a period of acute signs and symptoms that requires treatment and bed rest prescribed by a physician.  Note (1).

The Board finds that a higher rating for the Veteran's service-connected thoracolumbar IVDS is not warranted under Diagnostic Code 5003.  Magnetic resonance imaging taken privately in November 2008 showed degeneration and other abnormalities of the lumbar spine as well as abnormalities of the thoracic spine.  Whether or not the degeneration extends into the Veteran's thoracic spine in addition to his lumbar spine is debatable.  Most diagnoses of degeneration, primarily degenerative disc disease (DDD), related only to his lumbar spine.  This includes those made at the October 2011 VA medical examination and in December 2008 and March and April 2011 private treatment records.  However, a September 2010 private treatment record contains a diagnosis of thoracic/thoracolumbar DDD.

Because doing so is favorable to the Veteran, it shall be assumed despite the reasonable doubt this conflict raises that he has DDD of his thoracic spine and lumbar spine.  DJD is a form of arthritis.  Dorland's Illustrated Medical Dictionary 539 (31st ed. 2007).  DDD is similar.  Both conditions are the same as or at least akin to degenerative arthritis, in other words.  Thus, the aforementioned examination found that diagnostic testing showed arthritis.  An increased rating is not possible notwithstanding this arthritis, however.  The dorsal vertebrae are one group of minor joints, as are the lumbar vertebrae.  38 C.F.R. § 4.45(f).  A 20 percent rating accordingly is the highest possible under Diagnostic Code 5003.  It is unnecessary to proceed with consideration of whether the criteria for such a rating are met since the same rating already is in effect under another Diagnostic Code.

The Board also finds that neither criterion for even the next highest rating of 40 percent under the General Formula has been met.  There is no indication of 30 degrees or less of forward flexion.  A December 2008 private treatment record reflect normal forward flexion, but such records otherwise reflect that it is decreased without specifying to what degree.  The only exception is a July 2010 record documenting 22 degrees of forward flexion.  Forward flexion initially and upon repetition was to 32 degrees at the April 2009 VA medical examination.  At the October 2011 VA medical examination, it was to 45 degrees initially and upon repetition.  Forward flexion, in sum, typically is slightly greater than the requirement for the next highest rating.  The July 2010 finding is to the contrary, but it is an anomaly.  Forward flexion indeed was higher upon examination both before and after this finding.

Further, the July 2010 finding is questionable.  Extension and right and left side bending (lateral flexion) also were found at that time.  Each was less than 10 degrees.  In contrast, these findings as well as those for right and left lateral rotation ranged from 15 to 22 degrees at both examinations.  The examinations accordingly were more thorough and are consistent with each other, but the less thorough July 2010 findings are not consistent with other findings.  The forward flexion finding made then, in sum, is not persuasive.  Pain was found at the end of forward flexion at each examination.  However, painful motion does not by itself constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The same applies to motion impacted by weakness, excess fatigability, incoordination, and anything else.  This includes the stiffness, tightness, and numbness that has been reported by the Veteran, the spasms that he has reported and have been found, and the guarding that has been found.
With respect to flare-ups, the Veteran's denial in this regard at the October 2011 VA medical examination is of import.  Yet, he essentially has reported them.  He indeed has reported at the aforementioned as well as at the April 2009 VA medical examination as well as in numerous private treatment records that his pain can get as bad as a 9 or 10 out of 10 whereas it normally is a 5 to 7 out of 10.  The Veteran also reports in the sources, statements, and his hearing testimony that laying down, sitting, standing, walking, bending, squatting, crawling, lifting, carrying, having intercourse, coughing, sneezing, and stress cause increased pain.  C.S. reports in statements and her hearing testimony that the Veteran's pain sometimes is so bad he cannot be touched, that they do not have intercourse due to it, and that he does not do yard work, walk for long, or work on vehicles as a result of it.  Both report that he sleeps in a chair because of it.  Finally, both report that it is worse with cold weather, while he also reports that it worsens throughout the day.  

The Veteran and C.S. are lay persons because there is no indication that either has any medical background.  Their reports are competent because the Veteran would experience the aforementioned and C.S. is capable of observing the aforementioned.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor. Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Here, the Veteran and C.S. are credible because none of these factors is significant.  They are interested given the potential for a higher rating, which may lead to increased monetary gain in the form of compensation benefits, but their reports are plausible.  

In addition to the Veteran's reports being consistent with one another and C.S.'s reports being consistent with one another, they are consistent with each other.  They also are consistent with the other evidence.  No tenderness was found at the October 2011 VA medical examination, but it was found at the April 2009 VA medical examination.  Tenderness also intermittently was found in private treatment records.  Sometimes, like in such a record dated in August 2009, the tenderness was severe.  Hypersensitivity to touch also was noted in several of these records.  In a July 2010 private treatment record concerning physical therapy, it even was noted that the Veteran cried in response to touch.  Diagnoses of back pain finally have been made both by VA and privately.  The Veteran and C.S. have reported, and it repeatedly has been noted, that he takes over the counter medication to control his pain.  

There nevertheless is no indication of any additional forward flexion loss during flare-ups.  Neither the April 2009 nor the October 2011 VA medical examination specifically was noted to be during a flare-up.  Forward flexion during a flare-up was not estimated at either.  Indeed, flare-ups were not referenced at the former examination.  The lack of any estimate at the latter examination is not surprising given the Veteran's denial of flare-ups.  No private treatment records have found or estimated forward flexion during a flare-up.  Finally, neither the Veteran nor C.S. has reported any forward flexion loss during flare-ups.  They instead described only increased pain.  Greater pain can cause a greater decrease in range of motion, but it is reiterated that painful motion is not limited motion.  To conclude that forward flexion decreases to 30 degrees or less during flare-ups thus would be pure speculation.  Such is insufficient when considering the severity of a disability.  38 C.F.R. § 3.102.

Finally, there is no indication of favorable ankylosis of the entire thoracolumbar spine.  There indeed never has been any indication of any ankylosis, whether favorable or unfavorable, of even a part of the thoracolumbar spine.  Ankylosis is immobility, consolidation, or fixation of a joint.  Dorland's at 94; Dinsay v. Brown, 9 Vet. App. 79 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Nix v. Brown, 4 Vet. App. 462 (1993); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Private treatment records are silent in this regard-as is the October 2011 VA medical examination.  A lack of notation of a condition where it would be expected, like during treatment or especially upon examination, suggests its absence.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Ankylosis was not found at the April 2009 VA medical examination.  Indeed, it can be inferred that it does not exist because the Veteran has had varying range of motion in each direction.  

The Board next finds that no new separate initial rating is warranted under the General Formula for an associated objective neurologic abnormality.  Such ratings already are in effect for sensory deficit of the right lower extremity and for sensory deficit of the left lower extremity.  Discussion as to whether or not they should be increased is undertaken below.  Other than regarding the lower extremities, there is no indication of objective bowel impairment, bladder impairment, erectile dysfunction, or another condition associated with the Veteran's back.  There indeed is no indication of such even if not associated with his back.  He has denied such impairment, and neither he nor C.S. has reported erectile dysfunction (not having intercourse due to pain is not the same thing).  No pertinent findings have been made in private treatment records or upon VA medical examination.  It thus was found at the October 2011 examination that there were no pertinent conditions.

Lastly, the Board finds that the criterion for even the next highest rating of 40 percent under the IVDS Formula has not been met.  Of import at the outset is that there is some dispute as to whether or not the Veteran has IVDS.  VA's characterization of his disability as thoracolumbar IVDS clearly reflects that he does.  It further is reiterated that he has DDD, a condition involving the spinal discs like IVDS.  However, no IVDS at least as it concerns the lumbar spine was found at the April 2009 VA medical examination.  No IVDS whatsoever was found at the October 2011 examination.  The Veteran once again shall be assumed to have IVDS to include of his lumbar spine and of his thoracic spine despite the reasonable doubt this conflict raises since doing so is favorable to him.  

There is no indication, however, of incapacitating episodes of at least four but less than six weeks in any 12-month period during the period on appeal.  Indeed, there is no indication of any incapacitating episodes of any duration during such a period.  The Veteran competently and credibly has reported being able to function if he takes pain medication even during pain flare-ups.  He further competently and credibly has reported being able to work without limitation or accommodation, though doing so causes symptoms and he does rest on his days off.  Importantly, he denied incapacitation at the April 2009 VA medical examination.  None was found at the October 2011 examination.  Bed rest, whether or not prescribed by a physician, never has been reported by the Veteran.  Private treatment records also are not reflective of such, and they convey only routine instead of emergent care. 

Consideration has been given to reasonable doubt overall as well as the assignment of a staged rating in making each of the above findings.  However, the preponderance of the evidence is against an increased rating for the Veteran's service-connected thoracolumbar IVDS.  (It is not imperative for the Board to determine whether or not reclassification, and thus the use of a new Diagnostic Code, is merited in order to arrive at this determination.)  It also is against any new separate initial rating.  There accordingly is no reasonable doubt overall to resolve in the Veteran's favor.  A staged rating is not assigned because each of the above findings applies to the entire period under appeal.  In sum, the Veteran's claim as it pertains to his service-connected thoracolumbar IVDS is denied.

2.  Sensory Deficit of the Lower Extremities

38 C.F.R. § 4.124a addresses neurological disabilities.  The Veteran's service-connected sensory deficit of the left lower extremity and the same with respect to the right lower extremity has been rated under Diagnostic Code 8529 of this regulation.  Diagnostic Code 8529 addresses paralysis of the external cutaneous nerve of the thigh.  A noncompensable rating is assigned for mild to moderate paralysis, while the maximum rating of 10 percent is reserved for severe to complete paralysis.  Just like above, all potentially applicable Diagnostic Codes must be considered.  This includes Diagnostic Codes 8629 and 8729, which respectively address neuritis and neuralgia of the aforementioned nerve.  The same rating scheme for paralysis thereof applies to these disabilities as well.

All other nerves also have a rating scheme which applies equally to paralysis, neuritis, and neuralgia.  These nerves include the sciatic, external popliteal (common peroneal), musculocutaneous (superficial peronal) anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator, and ilio-inguinal nerves addressed by Diagnostic Codes 8520 through 8730 other than the aforementioned.  Like above, all applicable Diagnostic Codes must be considered.  When involvement with respect to any nerve is wholly sensory, the rating is limited to the mild or at most the moderate degree.  38 C.F.R. § 4.124a, opening paragraph.  Mild is generally defined as "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id. at 798.  Severe is generally defined as "of a great degree."  Id. at 1140.

With respect both to the Veteran's service-connected sensory deficit of the left lower extremity as well as his service-connected sensory deficit of the right lower extremity, the Board finds that the criterion for even the next highest and maximum rating of 10 percent has not been met.  He has reported upon VA medical examination in April 2009 and October 2011 as well as in private treatment records, in statements, and at the hearing that he has back pain which sometimes radiates to his legs as well as intermittent leg pain, burning, numbness, and tingling.  He further reports that his leg symptoms are primarily localized to his thighs.  These reports are competent and credible for the same reasons as his reports were above.  Of particular import in this regard is they are both internally consistent with each other as well as externally consistent with relevant findings.

Although the straight leg raise test was positive bilaterally at the April 2009 examination and in an April 2011 private treatment record, it was negative at the October 2009 examination.  It also was negative per a December 2008 record.  Both examinations included findings of normal strength with no muscle atrophy as well as normal deep tendon reflexes in the lower extremities.  Both also included findings of decreased sensation, but only in the lower thighs and inner knees at the former examination and in the upper anterior thighs at the latter examination.  It was concluded at the former that the external cutaneous nerve was affected.  At the latter, the decreased sensation was attributed to meralgia paresthetica rather than the service-connected thoracolumbar IVDS.  This condition was described as a pressure palsy of the external cutaneous nerve (otherwise known as the lateral femoral cutaneous nerve).  

Private treatment records document normal strength with no muscle atrophy as well as normal deep tendon reflexes with only one exception.  An April 2009 private treatment record includes findings of trace weakness in the hips and the right quadriceps and decreased deep tendon reflexes in the knees.  With respect to sensation, it was grossly normal per a December 2008 record, decreased though only in the right thigh per the April 2009 record, and intact per an April 2011 record.  Radiculopathy symptoms were mentioned in this middle record, while lumbar radiculopathy was diagnosed in the latter record.  An August 2009 private treatment record finally reveals a diagnosis of neuralgia.  

In sum, substantial conflict exists as to the precise nature of the Veteran's lower extremity neurologic abnormalities.  There also is conflict as to whether or not they are caused by his service-connected thoracolumbar IVDS.  All reasonable doubt in this latter regard already has been resolved in his favor.  It indeed is reiterated that service connection has been granted as secondary to the Veteran's thoracolumbar IVDS.  With respect to the conflict in the former regard, it is unnecessary to determine how best to characterize his lower extremity neurologic abnormalities.  All that is required is identification of the nerve involved.  The only nerve so identified here is the external cutaneous nerve.  Diagnostic Codes 8529, 8629, and 9729 thus are the only Diagnostic Codes applicable.  Yet there is no indication of severe to complete paralysis.

The Veteran indeed essentially has wholly sensory involvement.  The April 2009 findings of trace weakness and decreased reflexes are the exceptions.  However, these findings are anomalies.  They never were repeated.  This includes before April 2009, contemporaneous thereto as shown by the VA medical examination then, and thereafter.  With wholly sensory involvement, it is reiterated that the mild or at most the moderate degree is the highest finding possible.  This comports with the determination made at the October 2011 VA medical examination that the Veteran's involvement is mild.  No reasoning for this determination was provided. Yet, it is notable in this regard that the involvement is intermittent as well as localized.  Of further note is that, even though characterization is not undertaken, a characterization of neuralgia similarly limits the highest finding possible to at most moderate incomplete paralysis.  38 C.F.R. § 4.124.

Consideration has been given to reasonable doubt overall as well as the assignment of a staged rating in making each of the above findings.  However, the preponderance of the evidence is against an increased initial rating for the Veteran's service-connected sensory deficit of the left lower extremity and for his service-connected sensory deficit of the right lower extremity.  There accordingly is no reasonable doubt overall to resolve in his favor.  A staged rating is not assigned because each of the above findings applies to the entire period under appeal.  In sum, the Veteran's claim as it pertains to his service-connected sensory deficit of the left lower extremity and to his service-connected sensory deficit of the right lower extremity is denied.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of each such disability as well as the combined impact of them all.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  It then must be determined whether there are other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

Neither the Veteran nor his representative has argued for an extraschedular rating.  The Board finds that neither his service-connected thoracolumbar IVDS, sensory deficit of the left lower extremity, nor sensory deficit of the right lower extremity is unusual or exceptional because each is reasonably described by the schedular criteria set forth above.  It follows that these criteria also reasonably describe his disabilities collectively.  Indeed, ratings are assigned based on the severity of limited motion factoring in a wide variety of ways in which functional loss may be manifested, ankylosis, and nerve involvement as well as the presence of associated objective neurologic abnormalities and duration of incapacitating episodes.  The Veteran's symptoms plus their resultant impact thus have been taken into consideration.  

Of note is that all of the Veteran's symptoms have been taken into account.  Differentiating symptoms of a disability that is service-connected from those of a disability that is not indeed must be medically based.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Here, the only such differentiation was that at the October 2011 VA medical examination concerning the Veteran's lower extremity neurologic abnormalities.  This differentiation was noted above, but ultimately did not factor into the determinations made.  Of additional note is that some of the Veteran's symptoms are not set forth in the schedular criteria, but this does not render them inadequate.  He and C.S. competently and credibly have reported that his symptoms essentially have the combined effect of restricting his movements.  This is typical, not unusual or exceptional, for one with back and lower extremity neurologic disabilities.

Because the rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Discussion of whether there are related factors therefore is unnecessary.  Even if the criteria were inadequate, however, referral still would not be warranted because these factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized for his back, left leg, and/or right leg.  Private treatment records show that he underwent procedures in December 2008 and January 2009, but all indications are that they were outpatient.  There also is no indication of marked interference with employment beyond that already contemplated by the schedular ratings.  Although it was determined at the April 2009 VA medical examination that the Veteran would be moderately to severely impacted at work, the determination at the October 2011 examination was that there was no impact.  It was based on his competent and credible report that he not limited as a mechanic and does not need accommodation.

C.  Total Disability Based on Individual Unemployability (TDIU)

When an initial increased rating or an increased rating is sought, entitlement to a TDIU due to the disability or disabilities involved must be considered if such is expressly raised by the Veteran or his representative or is otherwise reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to a disability or disabilities that are service-connected but rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  

Neither the Veteran nor his representative has contended that his service-connected thoracolumbar IVDS and lower extremity sensory deficits are so severe that they render him unable either to secure or maintain work.  Work indeed cannot be prevented altogether since not even marked interference with his ability to work was found above.  That the Veteran does work as a mechanic, which is a somewhat physically demanding job, indeed is reiterated.  It follows that he should also be capable of sedentary jobs.  The type of employment possible, to include whether there is a previous history of such, is in any event irrelevant.  All that is relevant is whether or not any employment is possible.  Consideration of a TDIU, in sum, is not required because the Veteran is employable notwithstanding his disabilities.


ORDER

A  rating in excess of 20 percent for service-connected thoracolumbar IVDS is denied.

An initial compensable rating for service-connected sensory deficit of the left lower extremity is denied.

An initial compensable rating for service-connected sensory deficit of the right lower extremity is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


